 
 
I 
111th CONGRESS
2d Session
H. R. 4635 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2010 
Ms. Fudge (for herself, Ms. Waters, Mr. Meek of Florida, Ms. Sutton, and Ms. Kilroy) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require lenders of loans with Federal guarantees or Federal insurance to consent to mandatory mediation. 
 
 
1.Short titleThis Act may be cited as the Foreclosure Mandatory Mediation Act of 2010.
2.Mandatory mediationTitle I of the Helping Families Save Their Homes Act of 2009 (Public Law 111–22; 12 U.S.C. 5201 note) is amended by adding at the end the following:

106.Mandatory mediation
(a)In generalNotwithstanding any other provision of law, before a qualified mortgagee may initiate a foreclosure proceeding or a sheriff sale, the qualified mortgagee shall conduct, consistent with any applicable State or local requirements, a one-time mediation with the affected mortgagor and a housing counseling agency, at the expense of the qualified mortgagee.
(b)DefinitionsFor purposes of this section—
(1)the term housing counseling agency means—
(A)a housing counseling agency certified by the Secretary under section 106(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)); or
(B)a neighborhood housing services program established by the Neighborhood Reinvestment Corporation under section 606 of the Housing and Community Development Amendments of 1978 (42 U.S.C. 8105); and
(2)the term qualified mortgagee means an entity—
(A)that makes a mortgage loan for, or holds a note secured by, a one- to four-family residence that is—
(i)insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.);
(ii)guaranteed, insured, or made under chapter 37 of title 38, United States Code;
(iii)made, guaranteed, or insured under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.); or
(iv)eligible for purchase by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation; or
(B)that is acting, or otherwise authorized to act, as the mortgagee of record for a lender, including any entity, such as the Mortgage Electronic Registration Systems or MERS, acting as a nominee for a lender in any suit brought against a mortgagor.. 
 
